DETAILED ACTION
This communication is response to the amendment filed 04/12/2021. Claims 11-16 and 18-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-16 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0063571 to HEHEMANN et al. (hereafter Hehemann) in view of US Patent 10,063,391 to Walker et al. (hereafter Walker).

Regarding claim 11, Hehemann discloses a transceiver of a station of a bus system (see Hehemann, Fig 4; ¶ 0035: Fig 4 shows a block diagram of a transceiver of a user station of the bus system according to the first exemplary embodiment), comprising: 
a transmitter connected to a first bus wire of a bus of the bus system (see Hehemann, Fig 4, CAN_H, CAN_L) and to a second bus wire of the bus, wherein, in the bus system (see Hehemann, Fig 4, CAN_H, CAN_L), exclusive, collision-free access of 
a receiver (see Hehemann, Fig 4, measuring device 125) to the first and second bus wires  so that a received signal from another station can be obtained from the first and second bus wires (see Hehemann, Fig 4, CAN_H, CAN_L; ¶ 0042; ¶ 0053); and 
when a dominant state of the transmitted signal that is transmitted by the station to another station via the first and second bus wires occurs, the controller is configured to reduce emissions (see Hehemann, ¶ 0058: emission control device 126 may detect a measure for emission limit EMI1, which may be tapped at CAN_H and CAN_L internally with respect to the transceiver, i.e., in transceiver 12. Emission control device 126 may also detect driver currents at CAN_H and CAN_L during dominant phases transmitted by transceiver 12 itself).
Hehemann does not explicitly disclose “a receiver that includes a comparator and a controller and that is connected to the first and second bus wires; the controller is configured to reduce a difference, measured by the comparator, between (a) a voltage level of the transmitted signal as placed by the transmitter onto the first bus wire and (b) a voltage level of the transmitted signal as placed by the transmitter onto the second bus wire, as long as the measured difference is determined to be above a predefined value.”

Wherein, when a dominant state of a transmitted signal that is transmitted by the station to another station via the first and second bus wires occurs, the controller is configured to reduce a difference, measured by the comparator, between (a) a voltage level of the transmitted signal as placed by the transmitter onto the first bus wire and (b) a voltage level of the transmitted signal as placed by the transmitter onto the second bus wire, as long as the measured difference is determined to be above a predefined value (see Walker, Fig 2; Col 2 lines 29-45; Col 5 lines 1-15).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Walker and incorporate it into the system of Hehemann to improve the reception quality of bus system (see Walker, Col 2 lines 7-10).

Regarding claim 12, Hehemann in view of Walker discloses the transceiver as recited in claim 11, wherein the transmitted includes a driver circuit and the control performed by the controller includes influencing the driver circuit (see Hehemann, Fig 4, driver 122, 124; transistor 121, 123; ¶ 0053).

Regarding claim 18, Hehemann in view of Walker discloses the transceiver as recited in claim 11, wherein the transceiver is a CAN FD transceiver (see Hehemann, ¶ 0005: CAN FD; ¶ 0055: CAN FD).
Walker also discloses wherein the transceiver is a CAN FD transceiver (see Walker, Col 6 lines 3-9: CAN-FD).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Walker and incorporate it into the system of Hehemann to improve the reception quality of bus system (see Walker, Col 2 lines 7-10).

Regarding claim 19, it is rejected for the same reasons as set forth in claim 11. Although phrased as a bus system, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 11. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hehemann in view of Walker and further in view of US Pub. 2014/0330996 to de Haas (hereafter Haas).

Regarding claim 15, Hehemann in view of Walker discloses the transceiver as recited in claim 11, Walker discloses receive comparator is connected with symmetrization device of the receiver for the received device (see Walker, Fig 3) but does not explicitly disclose the comparator is connected in parallel with inputs of a receiving comparator of the receiver for the received signal.
However, Haas discloses wherein, a detector is connected in parallel with inputs of a receiving comparator of the receiver for the received signal (see Haas, Fig 4, RXD comparator and ERROR comparator in parallel).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as thought by Haas into the emission reduction unit of Hehemann to achieve an improved bus system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hehemann in view of Walker and Hass and further in view of US Patent 5,125,006 to Marinaro (hereafter Marinaro).

Regarding claim 16, Hehemann in view of Walker and Haas discloses the transceiver as recited in claim 15, but does not explicitly disclose wherein the comparator is a differential amplifier.
However, Marinaro discloses wherein the comparator is a differential amplifier (see Marinaro, Col 3 lines 55-58: The data from the network is applied to the high-
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the comparator is a differential amplifier as taught by Marinaro and incorporate it into the system of Hehemann to provide an improved high impedance transceiver for use in the communication network (see Marinaro, Col 2 lines 22-24).

Allowable Subject Matter
Claims 13, 14, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 6,839,789 to Kramer et al. discloses bus repeater for coupling a first and second bus.
US Pub. 2019/0384735 to Schmitz discloses concatenated two-wire bus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RASHEED GIDADO/Primary Examiner, Art Unit 2464